Opinion,
Me. Justice Steeeett :
This was a feigned issue under the sheriff’s interpleader act, to determine plaintiff company’s title to certain personal property, claimed by them as vendees of A. W. Burt, as whose property the same was levied on by the sheriff under defendants’ execution.
The property in controversy, consisting of the ordinary appliances of a lumbering camp, such as teams, sleds, harness, tools, chains, etc., was used by Burt in cutting and hauling *112logs, peeling bark, etc., on lands of Messrs. Goodyear, under contracts with them. Burt was indebted to plaintiffs on book-account in nearly two thousand five hundred dollars, for goods and supplies sold and delivered to him; and in August, 1889, while the work was in progress, plaintiffs’ manager went to the camp, bought the property from.Burt for $1,643, and took from him an assignment of his contracts with the Goodyears. The evidence tended to show that Burt’s employees were notified that their wages then due them would be paid by the vendees, in whose service they were expected to continue, and that Goodyears were informed of the transfer, and thereafter recognized the plaintiffs as assignees of the lumbering contracts, by settling with them. It was also arranged that Burt should thereafter act as plaintiffs’ foreman, subject to their instructions. The price of the property was credited on Burt’s account, leaving a balan'ce of nearly eight hundred dollars due plaintiffs.
It was virtually conceded that the transaction, as between plaintiffs and Burt, was bona fide and untainted by anything like actual fraud. In his opinion refusing a new trial the learned judge says: “ The evidence was quite sufficient to show that the transaction or sale was not fraudulent in fact. There is no doubt that Burt was largely indebted to plaintiffs, and it may be conceded that the amount credited to him was a reasonably fair price for the property at the time; ” but he appears to have thought that the delivery of the property in controversy to plaintiffs was not accompanied by sufficient ceremony to pass a valid title as against other creditors of Burt. He therefore refused plaintiffs’ points, recited in the first and second specifications of error respectively, and, as requested bjr defendants in their third point, directed the jury to find for defendants. The reason that appears to have induced the learned judge to give this binding instruction and the withdrawal of the case from the jury, is- disclosed by his remark in refusing plaintiffs’ first point, viz., because there was “not such a delivery as ought to. have been made and could have been made.” It is quite true, as suggested by this language, that a more formal delivery of the property “ could have been made.” The several kinds of prop erty in actual use at different points, might have been collected together, and, after a formal delivery of the possession thereof *113to the plaintiffs by Burt, the latter might have withdrawn from the premises entirely, and a new manager might have been placed in charge; but, in view of the character and situation of the property, the use that was being made of it, etc., no such ceremony was necessary to a valid sale and delivery thereof, even as against other creditors of the vendor. Unusual and unnecessary formality in such transactions is generally a badge of fraud, rather than of honesty. Where a purchase is made in good faith and for a valuable consideration, followed by acts intended to transfer the possession as well as the title, and the vendee assumes such control of the property as to reasonably indicate a change of ownership, the delivery of possession as matter of law cannot be declared insufficient. No such change of possession as will defeat the fair and honest purpose of the parties is required.
The evidence as to the delivery of the property to the plaintiffs, and their subsequent possession and control of it, was properly for the jury. The case should have, been submitted to them, under proper instructions, to find from the evidence whether the sale was in good faith or colorable, and whether, under the circumstances, the change of possession was all that could reasonably be expected of the vendees, taking into consideration the character and situation of the property. There are many instances in which from the necessity of the case there can only be a constructive delivery: Evans v. Scott, 89 Pa. 136 It is well settled that a change in the location of the property is not always necessary, or even practicable. Due regard must be had to the character of the property, its intended use, the nature of the transaction, position of the parties, etc. The following are some of the many cases in which these principles are recognized: Hugus v. Robinson, 24 Pa. 9; Dunlap v. Bournonville, 26 Pa. 74; McKibbin v. Martin, 64 Pa. 360; Pearson v. Carter, 94 Pa. 156; Crawford v. Davis, 99 Pa. 576; Ziegler v. Handrick, 106 Pa. 87; and Renninger v. Spatz, 128 Pa. 524.
It is unnecessary to refer at length to the evidence tending to show that the sale was made in good faith and for a full consideration ; that immediately thereafter Burrows, the plaintiffs’ manager, put an increased force of men upon the work, furnished all the materials and supplies necessary to carry it on, *114and that it was a matter of public notoriety on and about the premises that plaintiffs had purchased the property, and were carrying out the contracts. After the transfer, Burt had neither constructive nor actual possession of the property. He neither hired nor paid any of the men, nor exercised any act of ownership over the property. He had no title to the land on which the property was. The camp was merely a temporary shelter for the men and the teams. Burt, under his arrangement with Burrows, remained on the premises as foreman. The latter testified: “ I told Mr. Burt to go on with the work, and finish it as rapidly as he could, and that I would get more men and send them on to the work, and would allow him what compensation he was entitled to. I did send him more men, and I paid the men from time to time, and furnished all the materials for the job.” James Harvey, plaintiffs’ agent, testified: “I hired men and sent them on the job to work, and paid them when Burrows was not along. I had a pay-roll that was made up at the Buffalo Hardware Company’s office.” Other witnesses testified that it was a matter of notoriety, on the last of August or first of September, that the job had been transferred to the Buffalo Hardware Company. In view of this and other testimony, to which reference might be made, it was error to withdraw the case from the jury and direct a verdict for defendants.
Judgment reversed, and a venire facias de novo ordered.